March 4, 2011 Via: First Class Mail and EDGAR Securities and Exchange Commission Division of Corporate Finance Mail Stop 7010 treet, NE Washington, D.C.20549 Attention:Mr. Mark Shannon and Mr. Douglas Brown Re: Responses to the Securities and Exchange Commission Staff Comments dated February 17, 2011, regarding Vista Gold Corp. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 16, 2010 Proxy Statement on Schedule 14A Filed April 9, 2010 File No. 001-0925 Ladies and Gentlemen: Vista Gold Corp. (the “Company”) hereby submits this letter in response to the staff’s comments set forth in the February 17, 2011 letter regarding the above-referenced Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed with the Securities and Exchange Commission (“SEC”) on March 16, 2010, and the above-referenced Proxy Statement on Schedule 14A, as filed with the SEC on April 9, 2010 (File No. 001-31522).For your convenience, the staff’s comments are included below and we have numbered our responses accordingly. In some of the responses, we have agreed to change or supplement the disclosures in future filings.We are doing so in the spirit of cooperation with the staff of the SEC, and not because we believe our prior filing is materially deficient or inaccurate.Accordingly, any changes implemented in future filings should not be taken as an admission that prior disclosures were in any way deficient. Our responses are as follows: Proxy Statement on Schedule 14A Compensation Discussion and Analysis, page 25 Staff Comment No. 1 We note your response to our prior comment 2 from our letter to you dated August 23, 2010.Amend your Form 10-K to include the disclosure you referenced in your response.In the alternative, with a view toward disclosure, provide us with your proposed responsive disclosure as it would have appeared in the April 2010 proxy.Include disclosure of the companies the compensation committee examined in making its compensation determinations, the role of Coopers Consulting Ltd. in the compensation determinations, and the industry comparables and industry competitive surveys the committee used in making its compensation determinations. Securites and Exchange Commission
